DETAILED ACTION
	The current Office Action is in response to the papers submitted 09/02/2021.  Claims 1 – 3, 6 – 10, 13 – 16 are pending.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD, ELECTRONIC DEVICE AND COMPUTER PROGRAM PRODUCT FOR READING DATA BASED ON THE PRESENCE OF DATA STATE INFORMATION.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 6 – 10, 13 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claims 1 – 3, 6 – 10, 13 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that there is a determination in lines 4 – 5 which indicates if there is data state information for each physical data block.  There is then a second determination operation in lines 9 – 11 that determines there is data state information 
Claim 2 contains has similar language as claim 1 with regard to two different determining steps where it appears the second determining operation in claim 2 overrides the first determining step performed in claim 1.  
Claims 8 and 15 contain similar language as rejected in claim 1 and are thus rejected using similar reasoning.
Claim 9 contains similar language as rejected claim 2 and is rejected using similar reasoning.
All remaining claims are rejected for being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 10, 13 - 15 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Iyer et al. (Pub. No.: US 2016/0328170) referred to as Iyer.
Regarding claim 1, Iyer teaches receiving a plurality of read requests [Figs 9C, 9E, 9K, 12A, 12C, 12E, and 14E; Multiple read requests are received for different memory location] from a user [311 or 312, Fig 3] for data on respective physical data blocks [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G; Each bank of the memory is physical data block that stores data that is written to the memory and read from the memory based on requests from the user], and, in response, determining whether there is data state information [1333, Fig 13; 1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to each respective physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Fig
s 14A – 14G], the data state information [1333, Fig 13; 1433, Fig 14E] for any given physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G] comprising a plurality of units for respectively indicating availability [Paragraphs 0229, 0237, and 0240; Each 1 value is a unit that indicates available valid data] of data stored in a plurality of sub-blocks [000 – 399, Figs 13 – 14G] of that given physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G]; and
determining that there is the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to a first physical data block [Bank 1, Fig 14E] for a first read request [R(104), Fig 14E] of the plurality of read requests [Figs 9C, 9E, 9K, 12A, 12C, 12E, and 14E; Multiple read requests are received for different memory location], and, in response;
selecting a target sub-block [104, Fig 14E; Paragraph 0240] from the plurality of sub-blocks [000 – 399, Figs 13 – 14G] of the first physical storage block [Bank 1, Fig 14E] based on the data state information [1433, Fig 14E; Paragraph 0240; A sub-block is read from based on the data state information being present for the desired sub-block] corresponding to the first physical data block [Bank 1 and 1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433.  A sub-block is read from based on the data state information being present for the desired sub-block] by;
determining, from the plurality of units of the data state information [1333, Fig 13; 1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to the first physical data block [Bank 1, Fig 14E; The 1s in the 1 column of 1433 are units of data state information corresponding to the first physical data block Bank 1 of the memory], a unit marked as available [1433, Fig 14E; Paragraph 0240]; and
determining a sub-block corresponding to the determined unit as the target sub-block [Paragraph 0240; The block that is read from is the target sub-block and it is determined based on the data state information indicating the given sub-block is available];

providing the user [311 or 312, Fig 3] with data stored in the selected target sub-block [000 – 399, Figs 13 – 14G; Paragraph 0240; Performing the read provides the data to the user requesting the data]; and 
deleting the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] after providing the user [311 or 312, Fig 3] with the data [Fig 14G; Paragraphs 0242 – 0243; After the data is read in a read-clear operation the corresponding 1 value state information is deleted and replaced with a 0 value].
Regarding claim 2, Iyer teaches determining that the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to a second physical data block [Bank 3, Fig 12E] for a second read request [R(301), Fig 12E] of the plurality of read requests [Figs 9C, 9E, 9K, 12A, 12C, 12E, and 14E; Multiple read requests are received for different memory location] is absent, and in response, returning data read failure information [Paragraphs 0233 and 0240; A 0 value shows the data state information is not present and replaced with a 0 resulting in the fault].
Regarding claim 3, Iyer teaches determining whether there is the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to each respective physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G] comprises for any given physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G]:
determining a virtual entry [1333, Fig 13; 1433, Figs 14A - 14G; The row and column headings of the XOR Bank contents are virtual entries used to store location information in the XOR Bank contents] for storing location information [1333, Fig 13; 1433, Figs 14A - 14G; The information in the XOR Bank is location information] of that given physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G] according to the read request [505, Fig 5; Paragraph 0240]; and
detecting the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] from the virtual entry [1333, Fig 13; 1433, Figs 14A - 14G; Paragraph 0240; The row and column headings of the XOR Bank contents are virtual entries used to store location information in the XOR Bank contents.  The intersection of a particular row and column entry is used to detect data state information].
Regarding claim 6, Iyer teaches receiving a write request to write data [505, Fig 5; W(302), Fig 14C] to a second physical data block [Bank 3, Fig 13; 0 – 3, Figs 14A – 14G; Each bank of the memory is physical data block that stores data that is written to the memory and read from the memory based on requests from the user], and, in response:
determining a sub-block [302, Figs 14A – 14B] of the second physical data block [Bank 3, Fig 13; 0 – 3, Figs 14A – 14G; Each bank of the memory is physical data block that stores data that is written to the memory and read from the memory based on requests from the user] to which the data is to be written [Paragraph 0237; Data in a write request is written into a sub-block]; and
marking, in data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to the second physical data block [Bank 3, Figs 14A – 14G], a unit corresponding to the determined sub-block [302, Figs 14A – 14B] as available [Figs 14A – 14B; Paragraph 0237].
Regarding claim 7, Iyer teaches the marking the unit corresponding to the determined sub-block as available [Figs 14A – 14B; Paragraph 0237] comprises:
determining, from the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to the second physical data block [Bank 3, Fig 13; 0 – 3, Figs 14A – 14G; Each bank of the memory is physical data block that stores data that is written to the memory and read from the memory based on requests from the user], the unit corresponding to the determined sub-block [000 – 399, Figs 13 – 14G; Paragraph 0240; A specific unit marked as available is selected from units that are not part of the data state information]; and
setting the determined unit to a predetermined value [Figs 14E – 14F; Paragraph 0240; On a write the selected unit is set to a predetermined 1 value].
Regarding claim 8, Iyer teaches an electronic device [Fig 1], comprising:
at least one processing unit [102, Fig 1; 310, Fig 3]; and
at least one memory [116, Fig 1] coupled [108, Fig 1] to the at least one processing unit [102, Fig 1; 310, Fig 3] and storing machine-executable instructions [124, Fig 1], the machine-executable instructions [124, Fig 1], when executed by the at least one processing unit [102, Fig 1; 310, Fig 3], causing the electronic device [Fig 1] to perform acts, the acts comprising:
receiving a plurality of read requests [Figs 9C, 9E, 9K, 12A, 12C, 12E, and 14E; Multiple read requests are received for different memory location] from a user [311 or 312, Fig 3] for data on respective physical data blocks [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G; Each bank of the memory is physical data block that stores data that is written to the memory and read from the memory based on requests from the user], and, in response, determining whether there is data state information [1333, Fig 13; 1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to each respective physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G], the data state information [1333, Fig 13; 1433, Fig 14E] for any given physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G] comprising a plurality of units for respectively indicating availability [Paragraphs 0229, 0237, and 0240; Each 1 value is a unit that indicates available valid data] of data stored in a plurality of sub-blocks [000 – 399, Figs 13 – 14G] of that given physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G]; and
determining that there is the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to a first physical data block [Bank 1, Fig 14E] for a first read request [R(104), Fig 14E] of the plurality of read requests [Figs 9C, 9E, 9K, 12A, 12C, 12E, and 14E; Multiple read requests are received for different memory location], and, in response;
selecting a target sub-block [104, Fig 14E; Paragraph 0240] from the plurality of sub-blocks [000 – 399, Figs 13 – 14G] of the first physical storage block [Bank 1, Fig 14E] based on the data state information [1433, Fig 14E; Paragraph 0240; A sub-block is read from based on the data state information being present for the desired sub-block] corresponding to the first physical data block [Bank 1, Fig 14E; Paragraph the information in 1433 corresponds to the data block in memory] by;
	determining, from the plurality of units of the data state information [1333, Fig 13; 1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to the first physical data block [Bank 1, Fig 14E; The 1s in the 1 column of 1433 are units of data state information corresponding to the first physical data block Bank 1 of the memory], a unit marked as available [1433, Fig 14E; Paragraph 0240]; and
determining a sub-block corresponding to the determined unit as the target sub-block [Paragraph 0240; The block that is read from is the target sub-block and it is determined based on the data state information indicating the given sub-block is available];
providing the user [311 or 312, Fig 3] with data stored in the selected target sub-block [000 – 399, Figs 13 – 14G; Paragraph 0240; Performing the read provides the data to the user requesting the data]; and 
deleting the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] after providing the user [311 or 312, Fig 3] with the data [Fig 14G; Paragraphs 0242 – 0243; After the data is read in a read-clear operation the corresponding 1 value state information is deleted and replaced with a 0 value].
Regarding claim 9, Iyer teaches determining that the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to a second physical data block [Bank 3, Fig 12E] for a second read request [R(301), Fig 12E] of the plurality of read requests [Figs 9C, 9E, 9K, 12A, 12C, 12E, and 14E; Multiple read requests are received for different memory location] is absent, and in response, returning data read failure information [Paragraphs 0233 and 0240; A 0 value shows the data state information is not present and replaced with a 0 resulting in the fault].
Regarding claim 10, Iyer teaches determining whether there is the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to each respective physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G] comprises for any given physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G]:
determining a virtual entry [1333, Fig 13; 1433, Figs 14A - 14G; The row and column headings of the XOR Bank contents are virtual entries used to store location information in the XOR Bank contents] for storing location information [1333, Fig 13; 1433, Figs 14A - 14G; The information in the XOR Bank is location information] of that given physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G] according to the read request [505, Fig 5; Paragraph 0240]; and
detecting the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] from the virtual entry [1333, Fig 13; 1433, Figs 14A - 14G; Paragraph 0240; The row and column headings of the XOR Bank contents are virtual entries used to store location information in the XOR Bank contents.  The intersection of a particular row and column entry is used to detect data state information].
Regarding claim 11, Iyer teaches selecting the target sub-block [104, Fig 14E; Paragraph 0240] from the plurality of sub-blocks [000 – 399, Figs 13 – 14G] of the first physical storage block [Bank 1, Fig 14E] based on the data state information corresponding to the first physical data block [Bank 1 and 1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433.  A sub-block is read from based on the data state information being present for the desired sub-block] comprises:
determining, from the plurality of units of the data state information [1333, Fig 13; 1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to the first physical data block [Bank 1, Fig 14E; The 1s in the 1 column of 1433 are units of data state information corresponding to the first physical data block Bank 1 of the memory], a unit marked as available [1433, Fig 14E; Paragraph 0240]; and
determining a sub-block corresponding to the determined unit as the target sub-block [Paragraph 0240; The block that is read from is the target sub-block and it is determined based on the data state information indicating the given sub-block is available].
Regarding claim 13, Iyer teaches the acts further comprise receiving a write request to write data [505, Fig 5; W(302), Fig 14C] to a second physical data block [Bank 3, Fig 13; 0 – 3, Figs 14A – 14G; Each bank of the memory is physical data block that stores data that is written to the memory and read from the memory based on requests from the user], and, in response:
determining a sub-block [302, Figs 14A – 14B] of the second physical data block [Bank 3, Fig 13; 0 – 3, Figs 14A – 14G; Each bank of the memory is physical data block that stores data that is written to the memory and read from the memory based on requests from the user] to which the data is to be written [Paragraph 0237; Data in a write request is written into a sub-block]; and
marking, in data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to the second physical data block [Bank 3, Figs 14A – 14G], a unit corresponding to the determined sub-block [302, Figs 14A – 14B] as available [Figs 14A – 14B; Paragraph 0237].
Regarding claim 14, Iyer teaches the marking the unit corresponding to the determined sub-block as available [Figs 14A – 14B; Paragraph 0237] comprises:
determining, from the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to the second physical data block [Bank 3, Fig 13; 0 – 3, Figs 14A – 14G; Each bank of the memory is physical data block that stores data that is written to the memory and read from the memory based on requests from the user], the unit corresponding to the determined sub-block [000 – 399, Figs 13 – 14G; Paragraph 0240; A specific unit marked as available is selected from units that are not part of the data state information]; and
setting the determined unit to a predetermined value [Figs 14E – 14F; Paragraph 0240; On a write the selected unit is set to a predetermined 1 value].
Regarding claim 15, Iyer teaches receiving a plurality of read requests [Figs 9C, 9E, 9K, 12A, 12C, 12E, and 14E; Multiple read requests are received for different memory location] from a user [311 or 312, Fig 3] for data on respective physical data blocks [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G; Each bank of the memory is physical data block that stores data that is written to the memory and read from the memory based on requests from the user], and, in response, determining whether there is data state information [1333, Fig 13; 1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to each respective physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G], the data state information [1333, Fig 13; 1433, Fig 14E] for any given physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G] comprising a plurality of units for respectively indicating availability [Paragraphs 0229, 0237, and 0240; Each 1 value is a unit that indicates available valid data] of data stored in a plurality of sub-blocks [000 – 399, Figs 13 – 14G] of that given physical data block [Bank 0 – Bank 3, Fig 13; 0 – 3, Figs 14A – 14G]; and
determining that there is the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to a first physical data block [Bank 1, Fig 14E] for a first read request [R(104), Fig 14E] of the plurality of read requests [Figs 9C, 9E, 9K, 12A, 12C, 12E, and 14E; Multiple read requests are received for different memory location], and, in response;
selecting a target sub-block [104, Fig 14E; Paragraph 0240] from the plurality of sub-blocks [000 – 399, Figs 13 – 14G] of the first physical data block [Bank 1, Fig 14E] based on the data state information [1433, Fig 14E; Paragraph 0240; A sub-block is read from based on the data state information being present for the desired sub-block] corresponding to the first physical data block [Bank 1, Fig 14E; Paragraph the information in 1433 corresponds to the data block in memory] by;
determining, from the plurality of units of the data state information [1333, Fig 13; 1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] corresponding to the first physical data block [Bank 1, Fig 14E; The 1s in the 1 column of 1433 are units of data state information corresponding to the first physical data block Bank 1 of the memory], a unit marked as available [1433, Fig 14E; Paragraph 0240]; and
determining a sub-block corresponding to the determined unit as the target sub-block [Paragraph 0240; The block that is read from is the target sub-block and it is determined based on the data state information indicating the given sub-block is available];
providing the user [311 or 312, Fig 3] with data stored in the selected target sub-block [000 – 399, Figs 13 – 14G; Paragraph 0240; Performing the read provides the data to the user requesting the data]; and 
deleting the data state information [1433, Fig 14E; Paragraph 0240; The data state information are the 1 values that indicates data is available to be read and a read request checks for values of 1 in 1433] after providing the user [311 or 312, Fig 3] with the data [Fig 14G; Paragraphs 0242 – 0243; After the data is read in a read-clear operation the corresponding 1 value state information is deleted and replaced with a 0 value].

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art teaches the use of bitmaps to find data and storing data in a virtual storage blocks.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 16)	“…locating a virtual storage block within a B-tree…detecting the data state information from the virtual entry includes determining whether the virtual entry points to a bitmap that includes the plurality of units separate from the located virtual storage block and separate from the given physical data block.”

Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.
The Applicant argues on pages 8 – 10 that the two determining steps are related and cannot override each other and thus the 112 rejection be withdrawn.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.  
The first determining operation in lines 3 – 5 of claim 1 makes a determination if there is data state information.  The result of such a determination is that the state information is present or it is not present.  The second determining operation in lines 8 – 10 of claim 1 is a determination that data state information is present.  The first determining operation could result in the state information not being present but then the next step is a second determination that the state information is present.  There is no language indicating that the second determination is actually the result of the first determination.  
Determining whether there is state information is the same as determining that there is state information or not.  This shows there are two determining operations that are related to the data state information.  It is unclear how one determination would determine if there is or is not certain information present and then the system determines there is the information apparently independent of the first determination.  The same reasoning is applied to the determining steps in claims 2, 8 – 9, and 15.  
The Applicant argues on pages 11 – 13 that claims 1 – 3 and 6 – 7 are allowable since Iyer is argued as failing to teach determining an available unit from the state information and using that determined unit to determine a sub-block as a target sub-block due the read request in Iyer already has the target sub-block determined.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The read request, such as R(104) in figure 14E, is directed to target sub-block 104.  However, according to paragraph 0240 describes how target sub-block 104 cannot be read due to a write of sub-block 100.  Even though sub-block 104 is the initial target sub-block of the read, sub-blocks 204 and 304 become target sub-blocks based on the state information in 1433 as described in paragraph 0241.  The information read from 204 and 304 is XORed with row 04 in 1430.  This shows the state information in 1433 is used to determine target sub-blocks for a read request when a given read request cannot be completed due to a conflict with another memory access.  
The Applicant argues on pages 13 - 14 that claims 8 – 10 and 13 – 15 are allowable for the same reasons argued above that claims 1 – 3 and 6 – 7 are allowable.  The Examiner has responded to the arguments against claims 1 – 3 and 6 – 7, the same arguments are applied to claims 8 – 10 and 13 – 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klarakis et al. (Pub. No.: US 2016/0202927) discloses an allocation map 420 is a bitmap used for allocated blocks on the object container 406. An object container 406 is a randomly addressable persistent storage abstraction. Examples include a raw LUN, a file, a partition on a disk, or an iSCSI device across the Wide Area Network (WAN) (i.e., a telecommunications network or computer network that extends over a large geographical distance, such as a distance greater than 60 miles). The object container 406 can have several components 407-411 (not shown to scale). Aside from the container descriptor block 407, which lives at a known offset, the order of the other components is not material. An object index 408 may have container resident portions, or portions of index 404, or both, such as a B-tree or another tree structure. The allocation map 420 also may be partially on disk and in index 404. Migration between the two can be accomplished with paging techniques.
Anonymous (B-Trees) discloses B-trees were originally invented for storing data structures on disk, where locality is even more crucial than with memory. Accessing a disk location takes about 5ms = 5,000,000ns. Therefore, if you are storing a tree on disk, you want to make sure that a given disk read is as effective as possible. B-trees have a high branching factor, much larger than 2, which ensures that few disk reads are needed to navigate to the place where data is stored. B-trees may also useful for in-memory data structures because these days main memory is almost as slow relative to the processor as disk drives were to main memory when B-trees were first introduced.
Daisy Tang (CS241 – Lecture Notes: B-Trees) discloses A B-tree is a tree data structure that keeps data sorted and allows searches, insertions, and deletions in logarithmic amortized time. Unlike self-balancing binary search trees, it is optimized for systems that read and write large blocks of data. It is most commonly used in database and file systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136